Response to Applicant’s Arguments
 	Applicant’s arguments filed September 3, 2021 have been fully considered, and they are persuasive.
					Reason for Allowance
The following is an examiner’s statement of reasons for allowance: determining, at an electronic device, whether eyes of a user are trackable with a camera of the electronic device; based on a determination that that the user's eyes are untrackable by the camera, identify an alternate signature target of a head of the user; determine an orientation of the head based on tracking the alternate signature target with the camera; and display, on a display device of the electronic device, an image of a scene having a viewpoint based on the orientation of the head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616